Title: From George Washington to Owen Biddle, 10 April 1777
From: Washington, George
To: Biddle, Owen



Sir,
Head Quarters Morris Town April 10th 1777

Col. Chambers, who has been omitted in the appointments lately made by your State, expresses a good deal of uneasiness on account of it, and considers it as an implied reflection on his conduct. He thinks himself intitled to some explanation of the reasons for which he has been neglected, and wishes to know on what particular charge or imputation, his exclusion is founded. As I could give him no satisfaction in the matter myself, I have thought proper to refer it to you, and I should be glad to hear from you on the subject. I am Sir Your most obedient Servant

Go: Washington

